Order entered August 5, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-12-01534-CR

                                   MICHAEL ADAMS, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F12-00936-Y

                                             ORDER
        On July 8, 2013, this Court ordered court reporter Sharina Fowler to file, within fifteen
days, a supplemental record containing State’s Exhibit nos. 1, 2, 3, and 13. To date, Ms. Fowler
has neither filed the exhibits nor communicated with the Court regarding their status.


        Accordingly, we ORDER court reporter Sharina Fowler to file, by AUGUST 15, 2013, a
supplemental record containing State’s Exhibit nos. 1, 2, 3, and 13. If Ms. Fowler does not file
the supplemental record by the date specified, we will order that she not sit as a court reporter
until she files the exhibits in this case.


        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharina Fowler,
Deputy Official Court Reporter, Criminal District Court No. 7, and to counsel for all parties.



                                                        /s/   DAVID EVANS
                                                              JUSTICE